Citation Nr: 1522916	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  12-20 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a disability manifested by sensory deficits of the bilateral hands.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from August 1992 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


REMAND

The Veteran asserts that she has a disability manifested by sensory deficits of the bilateral hands, which is due to her service-connected chronic cervical spine disability.  Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claim on appeal must be remanded for further evidentiary development.

With respect to the claimed disability of the bilateral hands, there is contradictory medical evidence as to whether the Veteran suffers from a diagnosed disability.  A VA examination dated May 2010 noted the Veteran's complaints of pain, weakness, tremors, and decreased sensation in her hands.  However, following examination and an electromyographical (EMG) study of the left upper extremity, the examiner concluded that there was no clinical or electrophysiological evidence of cervical radiculopathy.  The Board notes that an EMG study of the right upper extremity was not conducted at that time.  Private treatment records dated in June 2010 document a diagnosis of cervical neuropathy/radiculopathy.  A January 2013 VA medical opinion diagnosed the Veteran with no sensory deficits and further indicated that "[i]t is unlikely that the Veteran has a neurologic condition.  Her course and symptoms are most consistent with psychiatric syndrome."  However, the examiner also opined that the Veteran's tremors (including tremors of her hands) "are felt as least as likely as not related to tremors noted in service.  Such tremors tend to be chronic and persistent."  Following a VA electrodiagnostic study conducted in February 2014, the Veteran was diagnosed with "[u]nusual tremor/pain syndrome, with episodes of almost seizure-like activity.  Exam shows only some give-way weakness of left hand flexion and grip due to pain, subjective decrease of sensation over left hemibody consistent with right, mild tremor on sustained posture of bilateral hands..."

Accordingly, the Board finds that there remain questions as to the current diagnosis and etiology as to the claimed bilateral hand disability.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  A remand for appropriate VA examinations with medical opinions should therefore be accomplished in order to address these outstanding questions.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Also, on remand, any pertinent records of ongoing treatment should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in VA treatment records since August 2014.  All such available documents should be associated with the claims file.

2. Thereafter, schedule the Veteran for a VA neurology examination to determine the nature and etiology of the claimed disability manifested by sensory deficits of the bilateral hands.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should either diagnose or rule-out a current disability of the bilateral hands.  In rendering a diagnosis, the examiner should address the tremors, decreased sensation, weakness, and pain described in the Veteran's VA and private treatment records, referenced above.

If the examiner diagnoses a disability of the bilateral hands, he/she should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current disability of the bilateral hands was caused or made chronically worse by her service-connected disabilities to include the chronic cervical spine disability.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

The examiner should also opined as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any currently diagnosed disability of the bilateral hands was incurred during the Veteran's military service or is otherwise related to her service.

The examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

3. Thereafter, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

